Citation Nr: 1749798	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   


FINDING OF FACT

In a July 2017 decision review officer (DRO) decision, the RO via the Appeals Management Center (AMC) granted entitlement to a TDIU, effective June 29, 2006.  


CONCLUSION OF LAW

As the July 2017 DRO decision granted entitlement to a TDIU, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2016); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511 (a); 38 C.F.R. § 20.101 (a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101 (d).

In a July 2017 Decision Review Officer (DRO) decision, the AMC granted entitlement to a TDIU, effective June 29, 2006.  The Board finds that the Veteran is already entitled to a TDIU, and, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. 19.4.  In the absence of any justiciable question, the appeal relating entitlement to a TDIU must be dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


